Citation Nr: 0502068	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected chronic low back syndrome, 
status postoperative times two.  

2.  Entitlement to an increased rating for chronic low back 
syndrome, status post operative times two, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The RO denied entitlement to an increased rating for chronic 
low back syndrome, status post operative times two, evaluated 
as 40 percent disabling.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in November 2004 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The Board also notes that the veteran's November 2004 Travel 
Board transcript includes notice of disagreement as to the 
February 2004 rating decision wherein the RO denied 
entitlement to service connection for depression, claimed as 
secondary to service-connected chronic low back syndrome.  
This matter further addressed below.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Board initially notes that at his November 2004 Travel 
Board, the veteran expressed disagreement with the February 
2004 rating decision wherein the RO denied entitlement to 
service connection for depression, claimed as secondary to 
service-connected chronic low back syndrome.  The transcript 
of the veteran's testimony is accepted as an adequate notice 
of disagreement.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

As to the claim for entitlement to an increased rating for 
chronic low back syndrome, evaluated as 40 percent disabling, 
the Board notes that the November 2001 VCAA notice addresses 
service connection-not increased evaluation.  Such notice is 
inadequate under VCAA.  

Specifically, the November 2001 VCAA notice does not provide 
the veteran with the medical information the veteran should 
identify or submit to support his claim of increased 
impairment due to service-connected chronic low back 
syndrome.  

Aside from the obvious procedural defect - where adequate 
notice of the VCAA has not been provided to the claimant - it 
is abundantly clear from the CAVC's judicial rulings on this 
subject that providing a claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated or 
nonpertinent claims will not satisfy the duty-to-notify 
provisions of the VCAA, as interpreted by the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The November 2001 VCAA deficiency goes to the heart of the 
claim for an increased rating for chronic low back syndrome, 
and the Board is unable to conclude that the RO has complied 
with Quartuccio, supra.  Accordingly, a REMAND is needed so 
that due notice may be provided.  See Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

The Board additionally notes the criteria for rating the 
veteran's chronic low back syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5295 (2002) were changed in 
September 2002 after the issuance of the August 2002 
statement of the case.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 and 5243 (2004).  The regulations were amended 
again in August 2003, and the November 2003 supplemental 
statement of the case included citation and consideration of 
the revised criteria, with consideration, but no citation, to 
the former criteria.  This is not in complete compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO should 
specifically cite to and consider both the former and revised 
criteria, specifically identifying which criteria are more 
favorable to the veteran, with discussion as to how this 
conclusion was reached, to include citation to both the 
former and revised regulations.  

The Board also notes that the VA examinations of November 
2001 and July 2003 appear to have been conducted without 
access to the appellant's claims file.  This renders the 
subject examinations inadequate for rating purposes as a 
matter of VA law.  See, e.g., 38 C.F.R. § 4.1 (2004). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In Green v. Derwinski, 1 Vet. App. 121, 124 (1991) the CAVC 
held that the "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (Emphasis added)).  

Accordingly, the veteran should be provided more thorough VA 
orthopedic and neurological examinations, to include a review 
of his documented clinical history, as contained in his VA 
claims file, as well as required medical opinions detailed 
below.  

On evaluating chronic low back syndrome, the Board notes that 
any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked at the time of the November 
2001 and July 2003 VA examinations.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the CAVC pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Id; 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the record discloses that the veteran receives 
disability compensation from the Department of Health and 
Human Services, Social Security Administration (SSA).  The 
CAVC has long held that VA's duty to assist includes the 
necessity of obtaining copies of any Social Security decision 
regarding disability, as well as the medical records upon 
which any such decision was based.  Masors v. Derwinski, 
2 Vet. App. 181 (1992).  (Emphasis added).  




In the instant case on appeal, the RO received a copy of the 
SSA decision of September 1995, which indicates that the 
veteran is totally disabled for SSA purposes, as a result of 
low back and left leg disorders, as well as depression and 
anxiety.  Medical records upon which the SSA based that 
determination, have been neither requested nor obtained in 
this case.  Such development is necessary.  Id.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must issue the veteran a 
VCAA notice pertinent to his claim of 
entitlement to an increased rating for 
chronic low back syndrome, in 
satisfaction and accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103).  Such notice should 
specifically apprise the appellant that 
the sort of evidence and information 
necessary to substantiate his claims of 
entitlement to an increased rating for 
chronic low back syndrome, primarily 
includes competent medical opinion 
evidence, based upon a review of his 
documented clinical history.  He should 
be advised to provide all relevant 
evidence in his possession.
3.  The VBA AMC should contact the 
veteran and request that he clearly 
identify all previously unidentified 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any psychiatric 
symptomatology since his separation from 
service in November 1973.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should contact and verify whether 
or not there are any outstanding VA 
treatment records, if any, from the VA 
facility located in Greeneville, South 
Carolina, for July 2003 to the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  The VBA AMC should request and obtain 
from the SSA copies of any and all 
medical records pertinent to the 
veteran's September 1995 SSA disability 
award determination.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

6.  The VBA AMC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist, or other available 
appropriate medical specialists who have 
not previously seen the veteran, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity his 
service-connected chronic low back 
syndrome.  

The claims file, copies of the previous 
and amended criteria for rating spinal 
disorders, copies of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004), and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  
The examiners are requested to address 
the following medical issues:

(a) Does the veteran's service-connected 
chronic low back syndrome involve the 
nerves, or does it only involve the 
muscles and joint structures?  

(b) Does service-connected chronic low 
back syndrome cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic low back syndrome, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic low back 
syndrome, or the presence or absence of 
any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
chronic low back syndrome.  

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected chronic 
low back syndrome, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must include addressing the previous and 
amended criteria for rating spinal 
disabilities in assessing the severity of 
the service-connected lumbar spine 
disability, to include provision of a 
complete rationale.  

7.  The VBA AMC should issue a statement 
of the case addressing the February 2004 
RO denial of entitlement to service 
connection for depression.  The veteran 
should be advised of the need to timely 
file a substantive appeal if he wishes 
appellate review.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for chronic low 
back syndrome, postoperative times two.  
In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2004).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluation, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


